DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 7, 10, 11, 14, 16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichise et al. (US 5,894,938).  
Regarding claims 1-5, 7, 10, 11, 14, 16, Ichise discloses an apparatus for sorting gemstones from a batch of gemstones, the apparatus comprising: two measurement locations (21, 20), each comprising at least one measurement device (89, 29) configured to measure one or more properties of a gemstone; a continuously moveable surface (9, 10, 17) for supporting the gemstones thereon and for transporting the gemstones to the one or more measurement locations; a separation device (see at least col. 10, lines 29-39, and 27) for separating the gemstones from one another as they are transported on the moveable surface to the one or more measurement locations; a location trigger comprising a sensor (40, 33) at a sensor location (see at least Fig. 4, the location including 40 and 33) for identifying when the gemstone passes through the sensor location; a controller (28) for receiving a signal from the location trigger, recording the position of the moveable surface when the signal is received, and tracking the subsequent location of the gemstone by monitoring the movement of the moveable surface such that a measurement of the one or more properties of each gemstone can be correlated with a location of the respective gemstone on the moveable surface (see at least col. 11, line 64 — col. 12, line 5, and col. 12, lines 39-65); an orientation device (3) for orienting the gemstones as they are transported to the separation device, such that the gemstones are oriented into their most stable configuration prior to being separated from one another; a plurality of dispensing locations (42), each location comprising a collection bin (42a-42d) and an associated dispensing mechanism; and a hopper (1) configured to receive and deliver a batch of gemstones onto a surface of the rotatable disc. The measurement device is configured to measure the one or more properties of the gemstone as it moves through the measurement location on the moveable surface (see at least col. 12, lines 39-65). The separation device comprises a series of cam surfaces (27) located above and closely proximate to the moveable surface, each cam surface being inclined to a direction of travel of the moveable surface, so that the gemstones are pushed successively further from their initial line of travel by successive cams in the series. The continuously moveable surface includes a rotatable disc (9) and the gemstones are transported by the rotatable disc through the measurement locations. A first measurement location comprises a first measurement device configured to measure luminescence emitted by the gemstones following excitation by a UV source (see at least col. 7, lines 4-14 and col. 11, lines 59-64) and configured to measure the wavelength of the luminescence (see at least col. 7, lines 4-14 and col. 11, lines 59-64).  
Regarding claims 18 and 19, Ichise discloses a method of sorting gemstones from a batch of gemstones, the method comprising the steps of: transporting gemstones to one or more measurement locations (21, 20) on a continuously moveable surface (9, 10, 17), wherein the moveable surface is a rotatable disc (9) and the gemstones are transported by the rotatable disc through the one or more measurement locations; separating the gemstones from one another as they are transported on the moveable surface to the one or more measurement locations (see at least col. 10, lines 29-39, and 27); after the gemstones have been separated, identifying each moment that a gemstone passes a sensor location (see at least Fig. 4, the location including 40 and 33), associating that gemstone with the position of the moveable surface at that moment, and tracking the subsequent location of the gemstone by monitoring the movement of the moveable surface (see at least col. 11, line 64 — col. 12, line 5, and col. 12, lines 39-65); measuring one or more properties of a gemstone at the one or more measurement locations (see at least col. 11, lines 59-64 and col. 12, lines 23-48); and correlating each measurement of the one or more properties of each gemstone with the location of the respective gemstone on the moveable surface (see at least col. 12, lines 5-15 and col. 12, lines 55-65). The one or more properties comprises one or more specific markers in the luminescence and/or photoluminescence properties of the gemstone (see at least col. 7, lines 4-14 and col. 11, lines 59-64).
Allowable Subject Matter
Claims 6, 8, 9, 12, 13, 15, 17, and 20-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner notes that the independent claims would be allowable if the claims were amended to recite that the measurement locations are “at” or “on” the rotatable disc.  (The examiner cautions the applicant to avoid using terms such as “adjacent” or “near”.)
Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.
The applicant states that Ichise does not disclose a rotatable disc that transports the gemstones through one ore more measurement locations.  According to the applicant, Ichise discloses that the measurement locations are located adjacent a conveyor belt which is located downstream from the structure the examiner identified as reading on the limitation “rotatable disc”.  While the examiner agrees that Ichise discloses that the measurement locations are located downstream from the rotatable disc, the examiner notes that Ichise discloses that the gemstones are transported by the rotatable disc, and, at some point downstream of the roatable disc, the gemstones pass through one or more measurement locations.  Therefore, Ichise discloses a rotatable disc that transports the gemstones through one more more measurement locations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Claus (US 7,126,351) discloses testing the capacity of gemstones.  Mayer (US 5,135,113) discloses a device for separating objects utilizing a capacitance measuring device at a rotatable disc.  However, Mayer does not disclose a sensor location and a sensor separate from its measuring device and measuring location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653